Citation Nr: 1518557	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a left ankle disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from July 1984 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans' Law Judge at a March 2015 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for bilateral hearing loss, as well as for left ankle and knee disabilities.  

At his videoconference hearing, the Veteran testified that he had two periods of active service.  His first period of service was in the United States Army from July 1980 to July 1984 under the name of Alfredo A. Garza.  His second period of service was in the United States Air Force from July 1984 to July 1991 under the name Alfredo Garza-Arizpe.  While service treatment records from the Veteran's second period of active service have been associated with the Veteran's claims file, it does not appear that full service treatment records from the Veteran's first period of service are of record.  Accordingly, on remand, the RO should attempt to obtain these records.  The RO is instructed to search for these records under any possible variation of the Veteran's name, to include Alfredo Garza, Alfredo Arizpe, Alfredo Garza-Arizpe, and Alfredo Arizpe-Garza.  If no additional service treatment records can be found, a formal finding of unavailability should be placed of record.  

Additionally, the Veteran was last afforded a VA examination of his bilateral hearing loss in May 2008, and has testified that his condition has worsened since that time.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  On remand, the Veteran should be scheduled for a new VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain service treatment records from the Veteran's first period of active service from July 1980 to July 1984.  The RO is instructed to search for these records under any possible variation of the Veteran's name, to include Alfredo Garza, Alfredo Arizpe, Alfredo Garza-Arizpe, and Alfredo Arizpe-Garza.  If no additional service treatment records can be found, a formal finding of unavailability should be placed of record.  

2. Once this is done, the RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

